DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 21-26 and 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category


	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 27 recites a step of determining that at least one of the first generation time is closer to a current time than the second generation time, or the first generation location is closer to the third location than the second generation location. This step falls within the mental processes grouping of abstract ideas enumerated in the 2019 PEG because it comprises an evaluation that can be performed in the human mind. Claim 27 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application

	Claim 27 further recites receiving first and second convergence data at a computing network from first and second convergence data servers, and sending the first convergence data to a third convergence data server in response to a request. These steps comprising insignificant extra-solution activity of receiving and sending data and are performed by generic computer equipment that is merely used as a tool to perform the abstract idea. In performing the abstract idea the computing network and first, second, and third convergence data servers include within their scope generic computer equipment performing the generic computer functions of receiving data, performing evaluations, requesting data, and sending data in response to a request. 
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include insignificant extra-solution activity and generic computer equipment.	
These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 27 is therefore not patent eligible.

	Regarding claim 28, the “cloud computing network” is generically recited and does not integrate the judicial exception into a practical application of the exception or add significantly more.

	Regarding claim 29, the coupling of the first, second, and third convergence data servers to first, second, and third vehicles is merely a description of the location of the data servers and does not integrate the judicial exception into a practical application of the exception or add significantly more.

	Claims 30-32 recite additional determining steps that fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG because they comprise evaluations that can be performed in the human mind. Claims 30-32 further recite additional description of the first and second convergence data and the request. 

	Claims 33 and 34 merely further describe the first convergence data and therefore do not integrate the judicial exception into a practical application of the exception or add significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (6,865,484) in view of Talbot (“Compact Data Transmission Standard for High-Precision GPS”) and further in view of Dai (US 20170269216, cited on IDS).

Regarding claim 27, Miyasaka teaches [NOTE: limitations not taught by Miyasaka are lined through] a method for providing convergence data to a convergence data server, the method comprising: 

receiving, at the computing network, second convergence data from a second convergence data server, the second convergence data generated at the second convergence data server 
receiving, at the computing network, a request for convergence data from a third convergence data server (mobile station 1, Figs. 1-2), the request including a third location of the third convergence data server (“request” 7:16-21; “[the] mobile station 1 transmits the positioning data obtained by the single positioning to the data server 3” 6:37-41); 
determining, at the computing network, that at least one of the first generation time is closer to a current time than the second generation time, or the first generation 
Amdt. dated April 14, 2020Preliminary Amendmentsending, from the computing network, the first convergence data to the third convergence data server (8:21-32 “the data server 3 transmits... the correction positioning data from the nearest fixed station 2”; Fig. 5).
As indicated by the lined through language above, Miyasaka does not teach that the convergence data is generated using correction data from one or more base stations.
Dai, in analogous art, teaches convergence data (30, Fig. 1A; S302, S304, Fig. 3; para. [0046]) generated using correction data (32, Fig. 1A) from one or more base stations (reference receivers 130, Fig. 1B). Dai’s convergence data provides “rapid determination of precise position by aiding data” (para. [0036]).
It would have been obvious to modify Miyasaka in view of Dai in order to provide rapid determination of precision position by aiding data. This modification is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 28, Examiner takes official notice that a cloud computing network is well-known and could be used to distribute convergence data in the same way as Miyasaka’s network. It would have been obvious to further modify Miyasaka by KSR Int’l Co. v. Teleflex Inc.

Regarding claim 33, Dai’s convergence data comprises correction bias errors (“residual tropospheric delay bias” para. [0046]; S304, Fig. 3). It would have been obvious to further modify Miyasaka in view of Dai for the same reasons discussed above with respect to claim 27.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (6,865,484) in view of in view of Talbot (“Compact Data Transmission Standard for High-Precision GPS”)  and Dai (US 20170269216) as applied to claim 27 above, and further in view of Jordan (US 2016/0291164).

Regarding claim 29, Miyasaka does not teach the first, second, and third convergence data servers coupled to first, second, and third vehicles. Miyasaka’s first and second convergence data servers are fixed in place; Miyasaka’s third convergence data server is, however, mobile.
Jordan, in analogous art, teaches	a plurality of convergence data servers coupled to vehicles, said convergence data servers exchanging convergence data (100a-n in vehicles 52a-n, Fig. 1; para. [0016], esp. “correction value” and “reference device mode”; network 54). Jordan teaches that such an arrangement provides data to vehicles 
It would have been obvious to further modify Miyasaka by implementing the convergence data servers in vehicles in order to exchange convergence data between and improve positioning quality in vehicles that are too far from fixed servers.

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (6,865,484) in view of in view of Talbot (“Compact Data Transmission Standard for High-Precision GPS”)  and Dai (US 20170269216) as applied to claim 27 above, and further in view of [Mundt (US 10, 261,191) or Dreier (US 6,061,632)].

Regarding claim 30, Talbot teaches that Miyasaka’s CMR data format includes a plurality of error estimates (“Position Coordinate Accuracy” in Table A.6; “L1 Phase data valid” and “SNR” in Table A.4; “Code Valid”, “Phase Valid”, “L2 SNR” in Table A.5; “Low Battery Flag” Table A.6). Miyasaka further teaches that the position coordinate accuracy must be better than 10 meters to maintain relative positioning accuracy of one ppm (top of page 10). However Miyasaka does not teach determining that the first convergence error estimate is smaller than the second convergence error estimate. 
Dreier, in analgous art, teaches a preference for convergence data (“correction data”) from a convergence data server (sites 802, 803, 804, Fig. 9) having higher measurement quality (11:22-59; Fig. 9, esp. “NUMBER OF SATELLITES”). Dreier teaches that higher quality is an indicator of optimum convergence data (11:57-59).

Talbot’s error estimates fall within the scope of Dreier’s quality and Mundt’s reference station diagnostics. It would have been obvious to further modify Miyasaka according to Dreier or Mundt by determining that the first convergence error estimate is smaller than the second convergence error estimate in order to further ensure that the first convergence data is optimal for the third convergence data server.
 
Regarding claim 32, Talbot teaches that Miyasaka’s CMR data format includes the constellations of GNSS satellites tracked by the first and second GNSS receiver (“SV PRN” in Table A.4). Talbot does not teach determining at the computing network that the first constellation of GNSS satellites is larger than the second constellation of GNSS satellites.
Dreier, in analgous art, teaches a preference for convergence data (“correction data”) from a convergence data server (sites 802, 803, 804, Fig. 9) receiving signals from a larger number of satellites (11:22-59; Fig. 9, esp. “NUMBER OF SATELLITES”). Dreier teaches that a larger number of satellites is an indicator of optimum convergence data (11:57-59).

It would have been obvious to further modify Miyasaka according to Dreier or Mundt by determining that the first constellation of GNSS satellites is larger than the second constellation of GNSS satellites in order to further ensure that the first convergence data is optimal for the third convergence data server.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (6,865,484) in view of in view of Talbot (“Compact Data Transmission Standard for High-Precision GPS”)  and Dai (US 20170269216) as applied to claim 27 above, and further in view of Kagawa (US 7,498,980).

Regarding claim 31, Miyasaka teaches that the first and second convergence data include first and second constellations of GNSS satellites tracked by the first and second GNSS receivers (“SV PRN” in Table A.4). Miyasaka does not teach that the request includes a third constellation tracked by a third GNSS receiver coupled to the third convergence data server, or determining that an overlap between the first and third constellations is greater than an overlap between the second and third constellations.

It would have been obvious to further modify Miyasaka according to Kagawa in order to select the most appropriate convergence data server.
Regarding including a third constellation of tracked satellites in the request, it would have been obvious to include such in order to provide Miyasaka’s computing network with the information required to select convergence data according to a number of common satellites as taught by Kagawa.

Allowable Subject Matter

Regarding claim 34, the prior art does not teach or make obvious the correction bias errors comprising adjustments to at least one of orbit models or satellite clocks provided with the correction data from the one or more base stations. This subject matter was previously identified as allowable in parent application 15/284975. Claim 34 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 101 rejection is overcome.

Conclusion

:
Hanson (US 9,588,226) teaches a computing network (120, 125, 130) that distributes correction data from base stations (mountpoints 115) to a mobile device (105) in response to a request comprising position data (Fig. 4). Hanson’s base stations include error estimates in their correction data (510, Fig. 5; claim 18).
France (US 5,928,306) teaches a computing network (240, 250) that distributes correction data from base stations (201, 203) to a mobile device (260) in response to a request comprising position data (7:1-8). 
Gazit (US 9,929,755) and Heppe (US 6,961,018) teach determining correction data at stationary vehicles and distributing said data to moving vehicles (Gazit abstract and Figs. 1-2; Heppe abstract and Figs. 1, 2, 7). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CASSI J GALT/Primary Examiner, Art Unit 3648